91 S.W.3d 705 (2002)
Peggy Ressel McLAIN, Petitioner/Appellant,
v.
Rickie Lee McLAIN, Respondent/Respondent.
No. ED 80740.
Missouri Court of Appeals, Eastern District, Southern Division.
December 10, 2002.
*706 Elizabeth H. Chastain, Wilson & Chastain, L.C., Cape Girardeau, MO, for appellant.
Benjamin Lewis, Layton & Lewis, L.L.C., Cape Girardeau, MO, for respondent.
Before LAWRENCE E. MOONEY, C.J., and CLIFFORD H. AHRENS and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
Peggy Ressel McLain (Mother) appeals from the judgment of the trial court dissolving her marriage to Rickie Lee McLain (Father). Mother claims the trial court erred in awarding sole legal and physical custody of the parties' two minor children to Father.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. The judgment is affirmed. Rule 84.16(b).